DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 6/09/2022.  Claims 1-4 and 8-23 remain pending.  Claims 1, 3, 10 and 19 have been amended.  Claims 21-23 are new.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
	Applicant’s amendments to the claims have overcome the 112(b) rejections applied in the last Office Action.  The 112(b) rejections are withdrawn.
Applicant argues that Strybos does not disclose each and every limitation of claim 1 as amended because Strybos fails to disclose any details on the specific temperatures of the fluid flowing through the cooling jacket.  The Examiner acknowledges that Strybos discloses that water is intended to be used for the cooling jacket and that Strybos is silent to any discussion of specific temperatures.  However, the limitation in claims 1 and 10 directed to this feature is still claimed in a functional manner.  The system of Strybos is at least capable of cooling the system in the manner as claimed in claims 1 and 10.  Therefore, each and every limitation of claims 1 and 10 are still anticipated by Strybos.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strybos (US 2016/0136466).
Regarding claim 1, Strybos discloses a flame arrestor (Fig. 3), comprising: a quenching element (105) disposed within a container (101) for containing a combustible fluid at a pressure; and a cooling system (301, 302, 303) in thermal contact with the quenching element, wherein the cooling system cools the quenching element to a cryogenic temperature and maintains the quenching element at the cryogenic temperature (the system of Strybos is at least capable of cooling the quenching element in this manner) during operation of the cooling system (para. [0017]); wherein the quenching element comprises a distance between opposing walls of the quenching element (as shown in Fig. 3), the distance being smaller than a quenching distance of the combustible fluid (Fig. 3).
Regarding claim 2, Strybos further discloses the flame arrestor of claim 1, wherein the container comprises one of a conduit and a fuel tank. (101 is a conduit)
Regarding claim 3, Strybos further discloses the flame arrestor of claim 1, wherein the quenching element has a plurality of channels and the distance is between two opposing walls of one of the plurality of channel. (Fig. 3)
Regarding claim 4, Strybos further discloses the flame arrestor of claim 1, wherein the quenching element is a plurality of quenching elements and each quenching element of the plurality of quenching elements extends longitudinally through the flame arrestor. (as shown in Fig. 3)
Regarding claim 8, Strybos further discloses the flame arrestor of claim 1, wherein the cooling system is selected from a group consisting of at least one of an active cooling system, a passive cooling system, a thermoelectric cooler, a water cooler, an air cooler, or a liquid nitrogen cooler.  (para. [0017]; the cooling system is a water cooler)
Regarding claim 9, Strybos further discloses the flame arrestor of claim 2, wherein the container is a conduit (Fig. 3) and wherein the conduit is part of a fluid transport system that transports fluids selected from at least one of a fuel, gasoline, kerosene, methane, ethane, propane, butane, ethylene, hydrogen, acetylene, ammonia, carbon monoxide, syngas, ethanol, methanol, propanol, dimethoxyethane (DME), and oxygen. (Abstract; the flame arrestor is intended to transport hydrogen; also see MPEP 2115 which states that:
 "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 10, Strybos discloses a flame arrestor (Fig. 3), comprising: a fluid transport pipe (101) for transporting a combustible fluid from a first point (the inlet portion of 101) to a second point (the outlet portion of 101) at a pressure; a quenching element (105) disposed within an inner volume (the inner volume defined by 101) of the fluid transport pipe, the quenching element comprising a flame arresting material (the material that 105 is made of); and a cooling element (301, 302, 303) in thermal contact with the quenching element to cool the quenching element to a cryogenic temperature (para. [0017]) and maintain the quenching element at the cryogenic temperature during operation of the flame arrestor (the system of Strybos is at least capable of cooling the quenching element in this manner); wherein the quenching element comprises a distance between opposing walls of the quenching element (as shown in Fig. 3), the distance being smaller than a quenching distance of the combustible fluid (Fig. 3).
Regarding claim 11, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element surrounds the fluid transport pipe. (Fig. 3)
Regarding claim 12, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element is integrated as at least a portion of a wall of the fluid transport pipe. (Fig. 3)
Regarding claim 13, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element comprises a hollow component (301) filled with a cooling fluid (para. [0017]; the cooling system utilizes water), the cooling fluid flowing through the cooling element to extract heat from the quenching element. (para. [0017])
Regarding claim 14, Strybos further discloses the flame arrestor of claim 13, wherein the cooling fluid comprises one of a gas and a liquid. (para. [0017]; water is a liquid)
Regarding claim 15, Strybos further discloses the flame arrestor of claim 14, wherein the liquid comprises a cryogenic liquid. (water is capable of being cooled to cryogenic temperatures; alternatively see MPEP 2115)
Regarding claim 16, Strybos further discloses the flame arrestor of claim 15, wherein the cryogenic liquid comprises one of liquid nitrogen and liquid helium. (MPEP 2115)
Regarding claim 23, Strybos further discloses the flame arrestor of claim 1, wherein the cooling system comprises a cooling element (301) and wherein the cooling element comprises a hollow component filled with a cooling fluid (Fig. 3; para. [0017]), the cooling fluid configured to flow through the cooling element to extract heat from the quenching element. (Fig. 3; para. [0017])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Tran (US 2017/0259098).
Regarding claim 17, Strybos discloses all of the limitations of claim 10, as applied above, but fails to disclose a Peltier cooler.
Tran teaches a system wherein a cooling element (110) comprises at least one thermoelectric Peltier cooler. (para. [0063])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the thermoelectric Peltier cooler as taught by Tran in order to utilize a cooling system that relies upon electrical energy to transfer heat out of the area. (para. [0063])

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Nevo (US 2016/0135448).
Regarding claim 18, Strybos discloses all of the limitations of claim 10 as applied above, but fail to disclose wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler.
Nevo teaches a system wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler. (para. [0040]; Nevo teaches a Joule-Thomson effect cooler)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the Joule Thomson effect cooler as taught by Nevo since the equivalence of a Joule-Thomson effect cooler and other cooling systems such as liquid cooling is recognized for their use in the cooling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide an efficient means to provide cooling for the system of Strybos.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos.
Regarding claim 21, Strybos further discloses the flame arrestor of claim 1, wherein the quenching element is a plurality of quenching elements and the cooling system comprises a cooling element (301), but fails to disclose wherein the plurality of quenching elements include nonuniform triangular, wedge, and polygonal shaped quenching elements arranged in a kaleidoscope fashion surrounded by the cooling element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plurality of quenching elements of Strybos to include nonuniform triangular, wedge, and polygonal shaped quenching elements arranged in a kaleidoscope fashion surrounded by the cooling element since applicant has not disclosed that having the plurality of quenching elements include nonuniform triangular, wedge, and polygonal shaped quenching elements arranged in a kaleidoscope fashion surrounded by the cooling element solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the plurality of quenching elements include nonuniform triangular, wedge, and polygonal shaped quenching elements arranged in a kaleidoscope fashion surrounded by the cooling element, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, para. [0048] of the specification states that:
Turning now to Figures 5-8, cross sectional views of the flame arrestor 400 showing different configurations of the quenching elements are depicted in accordance with illustrative embodiments.
These different configurations include the configuration as claimed above in claim 21.
Regarding claim 22, Strybos further discloses the flame arrestor of claim 1, wherein the quenching element is a plurality of quenching elements and the cooling system comprises a cooling element (301), but fails to disclose wherein the plurality of quenching elements include uniform polygonal shaped quenching elements surrounded by the cooling element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plurality of quenching elements of Strybos to include uniform polygonal shaped quenching elements surrounded by the cooling element since applicant has not disclosed that having the plurality of quenching elements include uniform polygonal shaped quenching elements surrounded by the cooling element solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the plurality of quenching elements include uniform polygonal shaped quenching elements surrounded by the cooling element, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, para. [0048] of the specification states that:
Turning now to Figures 5-8, cross sectional views of the flame arrestor 400 showing different configurations of the quenching elements are depicted in accordance with illustrative embodiments.
These different configurations include the configuration as claimed above in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753